 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbbottHouse, Inc.andDistrict Council 1707, Com-munity and Social Agency Employees Union,AFSCME, AFL-CIO. Case 2-CA-19743(E)31 October 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 25 March 1985 Administrative Law JudgeSteven Davis issued the attached supplemental de-cision.The Applicant filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbrief and has decided to affirm the judge's rulings,findings, and conclusions' and to adopt the recom-mended Order.ORDERThe recommendedOrder of theadministrativelaw judge is adopted and the applicationof the Ap-plicant,AbbottHouse, Inc., Irvington,New York,for attorney's fees and expenses under the EqualAccess toJusticeAct isdenied.iWe believe that Congress,in revising the Equal Access to JusticeAct, 5 U S C A §504 (1982),as amendedby Pub L.99-80,99 Stat 183(Aug 5,1985), did not alter, but merely clarified, the definition of "sub-stantiallyjustified " "Substantiallyjustified"means more than "mere rea-sonableness"H R Report 99-120 at 9SUPPLEMENTAL DECISION(Equal Access to Justice Act)STEVEN DAVIS, Administrative Law Judge. On April9, 1984, I issued a decision in which I recommended thatthe complaint be dismissed in its entirety. Thereafter, theGeneral Counsel filed with the Board exceptions and asupporting brief, and Respondent filed limited cross-ex-ceptions, a supporting brief, and an answering brief tothe General Counsel's exceptions.On September 18, 1984, the Board issued its Decisionand Order, 272 NLRB 78, adopting my recommendedOrder and dismissing the complaint.Abbott House, Inc. (the Applicant) filed an applicationfor the award of legal fees and expenses pursuant to theEqual Access to Justice Act (EAJA), dated October 16,1984.1iThe Applicant also filed with the Board a petition requesting theBoard to increase the maximum rate for attorney fees On November 16,1984, the Board denied that petition 272 NLRB 78On November 20, the General Counsel filed a motionto dismiss the application and, on November 28, the Ap-plicant filed a response to the motion to dismiss. On De-cember 10, I issued an order denying the motion withleave for the General Counsel to file an answer to theapplication.On January 11, 1985, the General Counsel filed ananswer to the application and a memorandum in supportof the answer and, on January 24, the Applicant filed amemorandum in response to the General Counsel'sanswer and memorandum.The major issue is whether the General Counsel's posi-tion in the underlying case was substantially justified.The underlying case turned on an interpretation ofseveral documents. The complete facts are set forth inmy initial decision, but essentially the Applicant and theUnion executed a successor agreement (a stipulation ofsettlement) in September 1982, setting forth in somedetail the terms of their agreement. The stipulation,which was to expire on June 30, 1983, stated that "theexistingcollectivebargaining agreement shall be ex-tended for an additional term as expressly hereinaftermodified." The stipulation did not on its face contain anautomatic renewal clause. However, the prior collective-bargaining agreement did have such a provision whichrequired 60 days' notice of an intent to amend or termi-nate the contract.The Union notified the Applicant that it wished to ne-gotiate a new agreement and the Applicant rejected thenotice as untimely pursuant to the prior agreement'sautomatic renewal clause requiring 60 days' notice, andrefused to bargain with the Union inasmuch as it regard-ed the contract as being automatically renewed for 1year.The General Counsel correctly argued that the stipula-tion of settlement on its face did not contain an automat-ic renewal clause and was for a definite 2-year term. TheGeneral Counsel further argued that paragraph 1 of thestipulationof settlement completely replaced articleXXII of the prior agreement which contained an auto-matic renewal clause, and that an automatic renewalclause may not be inferred where none exists. The Gen-eralCounsel noted, in support of this theory, that thepartiesdid not discuss an automatic renewal clauseduring their negotiations leading up to the execution ofthe stipulation of settlement.The Applicant's main point is that the General Coun-selwas not substantially justified in issuing the com-plaint.The main thrust of this agreement is that the complaintwas issued notwithstanding "clear and unequivocalBoard precedent which was factually and legally disposi-tive and adverse to [the General Counsel's] case."2 TheGeneral Counsel admits that, if the stipulation of settle-ment was found to have contained an automatic renewalclause, then the Union had not provided the Applicant2 It is noted that, prior to the issuance of the complaint, the Applicantcooperated fully in the investigation of the matter by providing extensivewritten statements of facts, its position, legal authority in support of itscase, arguments why the Union's authorities should not be accepted, andan affidavit from its official277 NLRB No. 24 ABBOTT HOUSE, INCwith timely notice of its intention to modify or terminatethe agreement.Itwas, of course, the General Counsel's position thatthe stipulation of settlement did not contain such aclause. Inasmuch as that document did not, on its face,include an automatic renewal clause, the case turned onaninterpretationof therelevant documents,and a carefulanalysis of the facts relied on by the General Counsel tosupport her theory.In this respect, the Applicant's heavy reliance onDeBolt Transfer, 271NLRB 299 (1984), is misplaced. Inthat case, the judge, affirmed by the Board, found thatthere were no genuine issues of contract interpretationand no credibilityissues(id. at 302). On the contrary, inthe instantcase,Iwas required to (a) make a credibilitydetermination, (b) decide whether certain disputed testi-mony should be resolved, and (c) interpret the relevantdocuments to determine whether the stipulation of settle-ment incorporated the automatic renewal clause con-tained in the prior agreement.3I discredited Union Agent Kennedy's testimony (fn. 9)regarding the reason for giving 10 days' notice under theprior agreement,and found that he provided such noticein order to conform with the requirements of articleXXI][ of that contract which contained the automatic re-newal clause.If I credited his testimony,additionalweight would have thus been given for the GeneralCounsel's theory, along with other undisputed facts,which would have supported a finding that the automat-ic renewal clause was not incorporated by reference inthe stipulation of settlement.I found it unnecessary to resolve two other credibilityconflicts, in view of my interpretation of the stipulationof settlement to include the automatic renewal clause.Both of those disputes, if resolved in the General Coun-sel's favor, would have given considerable weight to theGeneral Counsel's theory. They involved testimony that(a) the Applicant agreed to, but did not in fact prepare acomplete collective-bargaining agreement after the exe-cution of the stipulation of settlement and (b)Union Offi-cialKennedy told the Applicant's official prior to theexecution of the stipulation of settlement that 60 days'notice was not required.The General Counsel's case failed, at least inpart, because of the adverse credibility resolution.Such credibility issues, which are not subject to res-olutionby theGeneral Counsel in the investigativestage of a proceeding on the basis of documents orother objective evidence, are, in the first instance,the exclusive province of the administrative lawjudge; they require submission of a case to the fact-finding process of litigation.CharlesH.McCauley Associates,269NLRB 7911, 793(1984).Itmust be found that the General Counsel's positionthat the stipulation of settlement did not contain an auto-3 1 stated in my decisionthat"this case turns upon the interpretation tobe given thestipulation of settlement" 272 NLRB at 79195matte renewal clause was substantially justified and wasreasonable in law and in fact.The test of whether or not the General Counsel'saction is "substantially justified"is essentially one ofreasonableness.Where the Government can showthat its case had a reasonable basis both in law andin fact,no award will be made.This standard, how-ever, should not be read to raise a presumption thatthe Government's position was not substantially jus-tified simply because it lost the case.Nor, in fact,does the standard require the Government to estab-lish that its decision to litigate was based on a sub-stantialprobability of prevailing.See H.R.Rep.,No. 1418, 96th Cong. and Ad.News 4984, 4989.Enerhaul,Inc.,263 NLRB 890 (1982).Further, it isimmaterial that the General Counsel, in supportinghis substantial justification,may not have estab-lished a prima facie case of violation.Enerhaul Inc.,supra. To be"substantially justified,"however, theGeneral Counsel must present evidence which, ifcredited by the factfinder,would constitute a primafacie case of unlawful conduct by the applicant.S.M.E. Cement,Inc.,267 NLRB 763 (1983).Bosk Paint&Sandblast Co.,270 NLRB 514 (1984).It is clear that, if I credited the General Counsel'stheory, supported by testimony from her witnesses thatthe stipulation of settlement did not incorporate the auto-matic renewal clause of the prior contract,she wouldhave set forth a prima facie case that the Applicant un-lawfully refused to bargain with the Union.Thus theGeneral Counsel,in deciding to issue the complaint, wasfaced with the following(a) undisputed facts that (i) thestipulation of settlement did not contain, on its face, anautomatic renewal clause,(ii)the stipulation of settle-ment provided for a fixed term of 2 years,(iii) there wasno discussion concerning an automatic renewal clause inthe negotiations leading up to the signing of the stipula-tion,(iv) no effective 60-day notice was sent by eitherparty prior to any previous bargaining effort, and (v)before the start of the prior negotiations,the applicantcontinued to bargain notwithstanding the Union failed togive time60-day notice;and the following(b) disputedfacts that (i) Union Official Kennedy told the Applicant'sofficial that 60 days' notice was not required,(ii) the Ap-plicant agreed to prepare a complete contract after theexecution of the stipulation of settlement,and (iii) UnionOfficialKennedy provided 10 days'notice although notpursuant to the terms of the automatic renewal' clause.The General Counsel argues that,pursuant to theBoard's clear authority to interpret collective-bargainingagreements in the course of deciding unfair labor prac-tice case's,NLRB v. C & C Plywood Corp.,385 U.S. 421,428 (1967);ElectricalWorkers IBEW Local 11 (Los Ange-lesNECA),270 NLRB 424, 426 fn.9 (1984),she proper-ly construed the stipulation of settlement as not contain-ing an automatic renewal clause. The General Counselalso relies on the theory that the Union cannot be foundto have waived its right to bargain because no clear andunequivocalwaiver can be found here.MetropolitanEdison Co.v.NLRB,460 U.S. 603(11983).Although I 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound the waiver theory to be inapplicable to the instantmatter,the General Counsel was substantially justified inraising and relying upon it as a possible basis upon whichthe Union's conduct could be viewed.Inasmuch as this case involved a close question of theinterpretation to be given the stipulation of settlementand the prior collective-bargaining agreements and, inpart,a determination of the credibility of witnesses forboth parties,Imust conclude, based on the foregoing,that the General Counsel's case had a reasonable basis infact and in law and wassubstantially justified. I thereforeissue the following recommended4ORDERIT IS ORDERED that the application of the Applicant,AbbottHouse,Inc.,for an award under the EqualAccess to Justice Act is dismissed.4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.